Exhibit 10.5 Letter of Appointment February 22, 2011 Climate ESCO Ltd. #4-2119 152nd Street Vancouver, British Columbia, Canada, V4A 4N7 Galaxia Electronics Co. Ltd. ("Company) having its principal place of business at #15, Tech-Center, SKn Technopark 190-1, Sangdaewon-dong, Jungwon-gu, Seongnam-si, Gyeonggi-do, Korea 462-721 duly appoints Climate ESCO Ltd. ("Agent") as an Agent of Company to sell products in Canada. Terms and Conditions: 1. This letter of appointment is effective from the date of signature on the below. 2. Sales Area: Agent shall act as the Agent for the Company within the geographic area of British Columbia, Canada. Sales opportunities in other regions will be approved on a case by case scenario. 3. Products: All LED White Solutions. LED Display and Architectural LED Lighting can be approved on a case by case scenario. 4. Termination: This agreement can be terminated by either Agent or Company on a 30 day notice. /s/ I. D. LEE I. D. Lee Senior Director Feb. 22, 2011
